CARROLL, District Judge,
dissenting in part.
I respectfully dissent from the majority opinion insofar as it “adopt[s]” or “distill[s] a default rule” for the assessment of attorneys’ fees in a diversity case involving claims arising under the laws of the states of Florida and Ohio.
This case presents a fundamental Erie R. Co. v. Tompkins1 situation, although the Erie opinion is not cited by the majority. This Court is not free to choose which of the various theories to adopt for purposes of fee-shifting in a diversity case. Rather, Erie and its progeny direct this Court to ascertain what would occur in this circumstance under the law (statutes or court decisions) of Florida and Ohio, respectively.
In this case, the majority states (fn. 7): As a federal court deciding questions of state law, we attempt to discern the approach the highest court of the state would take. The Ohio courts are silent on this question, and in the absence of contrary evidence we presume they would adopt the rule we discuss in text. The Florida decisions are consistent with the rule we adopt. See Caplan v. 1616 East Sunrise Motors, Inc., 522 So.2d 920, 922 (Fla.App.1988) (awarding fees for time that ‘would have been spent defending any one or all of the counts’) (emphasis added); Pirretti, 578 So.2d at 476 (‘the effort required to defend the case was the same as to both the common law and statutory claims’) (emphasis added). In both cases the defendant *578would have incurred the same fees had only the shifting claims been brought; thus an award of all the fees was appropriate:
I disagree with the proposition that “the Florida decisions are consistent with the rule” adopted by the majority.
The Supreme Court of Florida has addressed the problem of determining an appropriate fee when only some of the claims succeed. In such a case, “the trial judge must evaluate the relationship between the successful claims and determine whether the investigation and prosecution of the successful claims can be separated from the unsuccessful claims.” Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145, 1151 (Fla.1985), modified on other grounds, 555 So.2d 474 (Fla.1990).
More on point is Caplan v. 1616 East Sunrise Motors, Inc., 522 So.2d 920 (Fla. App. 3 Dist.1988).2 In Caplan, a successful defendant sought fees of approximately $22,000, but was awarded only $13,678.50 by the trial court. The Court of Appeals held:
Caplan contends that the amount of fees awarded was properly reduced because the services by Sunrise’s attorneys were not confined to the defense of the count brought under the Florida Unfair and Deceptive Trade Practices Act — for which fees are authorized — but included other counts for which fees are not authorized. We reject this contention in favor of a holding that where, as here, all the claims made against a defendant involve ‘a common core of facts and [are] based on related legal theories,’ the award of attorney’s fees should not be reduced in the absence of a showing that the defendant’s attorneys spent a separate and distinct amount of time in defending a count upon which no attorney’s fees were awardable. [Citation] Thus, in the present case, time spent marshaling the facts of the sale, the condition of the car, repairs, damages, etc., likely would have been spent defending any one or all of the counts. In contrast, time spent by Sunrise’s attorneys, for example, researching the discrete issue of the liability of a dealer under the Lemon Law should not be included in the award of attorney’s fees.
Id. at 921-22 (footnote omitted).
The Caplan opinion persuasively demonstrates that Florida has already selected what this majority concludes is a “conceptually flawed” rule that “overcompensates.” Clearly, the Florida court would determine what fees are wholly unrelated to the shifting claims and award all the rest.
I further disagree with the majority’s conclusion (fn. 7) that “Ohio courts are silent on this question”.3 In Wing Leasing, Inc. v. M & B Aviation, 44 Ohio App.3d 178, 542 N.E.2d 671 (1988), the court discussed an award of attorneys’ fees in a case where there were successful and unsuccessful claims:
While a number of factors should be taken into account in determining the amount of reasonable fees, one of the main factors is the result achieved at trial. The relation of the fee allowed to the amount recovered has an important bearing on the reasonableness of the fee. 20 American Jurisprudence 2d (1965) 63-64, Costs, Section 78. Apart from the amount recovered, the number of claims successfully litigated in relation to the total number of claims asserted, and the relation between the successful and unsuccessful claims, should also have an important bearing on the reasonableness of the fees. See Hensley v. Eckerhart, 461 U.S. 424, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983).
The trial court abused its discretion in weighing the foregoing considerations. The plaintiff’s success in this case was, *579at best, severely limited. The amount recovered, $3,850, was paltry. The term ‘reasonable’ can in no way be read to include the expense of $46,000 in attorney fees for recovery of such a minute sum. Further, a number of plaintiff’s claims did not even reach the jury, since the court directed the verdict thereon. It is unreasonable for a plaintiff to recover fees which were expended in pursuit of a substantial number of claims which were defeated by the defendant. See Hensley, supra, at 434-436, 103 S.Ct. at 1939-41. When plaintiff’s successful and unsuccessful claims share a common factual and legal setting, as in this case, it may be difficult for a court to determine precisely what amount of fees should not be allowed because of the unsuccessful claims. Nonetheless, some effort must be made to limit plaintiff’s recovery of fees so that a defendant is not forced to totally finance plaintiff’s efforts which are only partially successful. A plaintiff need not succeed on every claim or theory to recover a full fee; nor need a plaintiff necessarily be denied a full fee when it exceeds the amount recovered. This case, however, presents circumstances wherein a number of claims were disallowed and the attorney fee award vastly exceeded the amount recovered. The attorney fee award was unreasonable in amount and therefore in error ...
Id. 542 N.E.2d at 678. It is evident that Ohio, like Florida, has chosen to follow an allocation rule, well established in countless jurisdictions, but rejected here by the majority opinion as being “conceptually flawed”.4
Assuming that there is any arguable consistency between the Ohio and Florida opinions and some part of the majority’s “default rule,” there is no reasonable basis to “presume” that those jurisdictions “would adopt the rule” distilled by the majority. Pursuant to the Majority’s “default rule,” “the prevailing party may recover that amount in fees it would have incurred had the shifting claims been litigated by themselves.” The majority’s conclusion is not support by citation to any case which has adopted, or even considered, such a rule.
The suggestions that “this method” [the default rule] avoids both overcompensating and undercompensating the prevailing party because the fees award is pegged precisely to the claim under which it is authorized is, I respectfully suggest, appellate hyperbole, (emphasis added). The rule will require a host of discretionary, subjective, and obtuse judgments by a trial judge in reaching an allowed award. A “reasonable” attorneys’ fees award by a trial court is, by its very definition, an inherently imprecise determination. At best, it is within a guideline range of a high and low figure. It is an exercise of reasoned judgment, to be reviewed — not de novo — but for an abuse of discretion.5
Justice O’Connor’s remarks in Rufo v. Inmates of Suffolk County Jail, — U.S. -,-, 112 S.Ct. 748, 765, 116 L.Ed.2d 867 (1992) (concurring opinion), which in*580volved the modification of a consent decree, are equally applicable to the discretion exercised by a district judge in fixing a “reasonable” fee award:
Determining what is ‘equitable’ is necessarily a task that entails substantial discretion, particularly in a case like this one, where the District Court must make complex decisions requiring the sensitive balancing of a host of factors. As a result, an appellate court should examine primarily the method in which the District Court exercises its discretion, not the substantive outcome the District Court reaches. If the District Court takes into account the relevant considerations (all of which are not likely to suggest the same result), and accommodates them in a reasonable way, then the District Court’s judgment will not be an abuse of its discretion, regardless of whether an appellate court would have reached the same outcome in the first instance....
Accordingly, I would affirm the attorneys’ fee awards by the district court.

. 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1933).


. In Dimidowich v. Bell & Howell, 803 F.2d 1473, 1482 (9th Cir.1986), modified on other grounds, 810 F.2d 1517 (9th Cir.1987), the Ninth Circuit held that "[djecisions by state intermediate appellate courts are data which are ‘not to be disregarded by a federal court unless it is convinced by other persuasive data that the highest court of the state would decide otherwise.’ " (citations omitted).


. For other Ohio attorneys’ fees cases, see West’s, Ohio Digest, Costs, Key Number 194.14.


. I respectfully submit that the Ohio and Florida opinions are consistent with the most recent holding of this Circuit in an analogous situation:
In cases in which a plaintiff’s success is limited, we have instructed the district court to apply a two-part analysis: First, the court asks whether the claims upon which the plaintiff failed to prevail were related to the plaintiff’s successful claims.... If the unsuccessful and successful claims are related, then ... the court evaluates the significance of the overall relief obtained by the plaintiff in relation to the hours reasonably expended. If the plaintiff obtained ‘excellent results', full compensation may be appropriate, but if only ’partial or limited success' was obtained, full compensation may be excessive.
Corder v. Gates, 947 F.2d 374, 379 (9th Cir.1991) (quoting Cabrales v. County of Los Ange-les, 864 F.2d 1454, 1466 (9th Cir.1988). See also Hensley, 461 U.S. at 435-36, 103 S.Ct. at 1940-41.


. The majority reaches the unreasonable conclusion that a district court can reach a fee award — not too high and not too low — but "pegged precisely to the claim under which it is authorized," while providing a "clear and concise explanation” of its evaluation of factors, including whether the parties "would have litigated the shifting claims less vigorously or compromised them early in the litigation” in the absence of or denying claims, or whether "the parties may have devoted more resources to the shifting claims had they not been distracted by others.” .